OPINION — AG — WHERE FINANCIAL STATEMENT AND REQUEST FOR SUPPLEMENTAL APPROPRIATION AND TRANSFER OF FUNDS HAS BEEN FILED ON JUNE 29TH IN ACCORDANCE WITH 68 O.S.H. 292, AND SUCH SUPPLEMENTAL APPROPRIATIONS ARE PROPOSED TO BE MADE OF SURPLUS FUNDS REMAINING IN APPROPRIATION ACCOUNTS AT THE CLOSE OF THE DAY ON JUNE 30TH, SUCH FINANCIAL STATEMENT AND REQUESTS MAY BE PUBLISHED, CONSIDERED AND APPROVED BY THE COUNTY EXCISE BOARD AND VALID WARRANTS DRAWN AGAINST SUCH AMOUNTS SO APPROPRIATED, PRIOR TO THE CLOSE OF THE DAY ON SEPTEMBER 30TH FOLLOWING. CITE: 62 O.S.H. 310.4, 62 O.S.H. 310.5 (L. G. HYDEN)